Title: To James Madison from James Leander Cathcart, 25 September 1803 (Abstract)
From: Cathcart, James Leander
To: Madison, James


25 September 1803, Gibraltar. No. 14. “On the 23rd. inst. I arrived in this bay & immediately went onboard the Constitution to pay my respects to Comodore Prebble & Coll. Lear. In obedience to your instructions of the 16th. of July I presented them with a copy of my communication of the 9th. inst. & since has given the latter every information in my power, the bustle naturally attending so many changes has prevented me from commiting my observations to writing but you may rest assured that he shall receive every assistance in my power & such as I hope will at least facilitate the objects of his mission.
“The articles composing the Consular present for Algiers of difficult workmanship are ready to embark at Leghorn as well as some articles which will serve for the Consular present at Tunis & Tripoli; I believe Colonel Lear wishes that I should proceed to Leghorn in one of the brigs that are expected daily, & from thence dispatch her with the presents to Algiers, where he intends to proceed first in the Constitution; I shall obey his orders implicitly according to the tenour of your instructions to me of the above date.
“It will be impossible for me to return to the United States before the spring, in the mean time any orders you may think proper to communicate shall be punctually obey’d.
“Although I regret from the inmost recesses of my Soul that Mr. OBrien & the jews of Algiers have prevaild in their nefarious designs to the prejudice of the United States as well as to my personal injury, candor requires that I should declare that I am rejoiced the Presidents choice has fallen on a person who seems so adequate to the task & who from his general character promises so fair to maintain our national dignity; the delicacy with which he treated my disappointment indicates in the most direct manner that he is a man of the strictest sense of honor & feels the blows of invidious fortune aim’d at a strangers breast; I feel happy that he has power to explore the whole coast of eastern Barbary as those Regencys has long been the Theatre on which I have acted, it would add to my satisfaction could every hour of my administration be investigated provided it was done by a man of honor.
“I return home Sir in a situation not the most enviable for provided government does not employ me I shall be reduced to the necessity of soliciting the command of a merchant vessel, probably from some person who would view the division of our union with indifference provided he could dispose of his cargo to advantage, & whom consequently I should look upon with the most sovereign contempt; these reflections are not the most pleasing, but I have a family; a family generally esteemd amiable (and I believe deservingly so) to provide for & must bend to imperious necessity. In whatever situation I may be in it shall be my ambition to endeavor to merit the good opinion of all honest disinterested men.”
Adds in a postscript: “According to the prediction contain’d in my communication of the 22nd. of June (No 7) the Emperor of Morocco has declared War against the United States, the captures made since by Captn. Bainbridge has render’d the commencement propitious, I hope the Catastrophe may be happy.”
 

   
   RC (DNA: RG 59, CD, Tripoli, vol. 2). 3 pp.; docketed by Wagner.



   
   Cathcart to JM, 9 Sept. 1803.


